Freedman, J.
The facts of this case and the questions arising thereon and presented thereby for review, are identical with those of the case of The People ex rel. William C. Emmet v. Allan Campbell, comptroller, &c., decided at this term, with the sole exception that, instead of having been disbursing clerk, the relator was the assistant disbursing clerk in the auditing bureau of the Department of Finance. As such, it is conceded, he was a regular clerk within the meaning of section 28 of chapter 335 of Laws 1873. For the reasons stated in Emmet’s case, a final order should be entered, as provided by section 2141 of the Code of Civ. Pro., confirming the determination reviewed, with costs to the respondent fixed at the sum of $25 and disbursements. Sedgwick, Ch. J., concurred.